                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               Civil No.: 1:18-cv-932


  ZURICH AMERICAN INSURANCE                    )
  COMPANY,                                     )
                                               )
                     Plaintiff,                )
                                               )
  v.                                           )
                                               )
  COVIL CORPORATION; SENTRY                    )
  CASUALTY COMPANY; UNITED                                 PLAINTIFF’S NOTICE OF
                                               )          DISMISSAL OF DEFENDANT
  STATES FIDELITY AND GUARANTY                 )
  COMPANY; TIG INSURANCE                                    ROBERT A. MULLINAX
                                               )
  COMPANY, as successor in interest to         )
  Fairmont Specialty Insurance Company,        )
  f/k/a Ranger Insurance Company;              )
  HARTFORD ACCIDENT AND                        )
  INDEMNITY COMPANY; ANN FINCH, as )
  Executrix of the Estate of Franklin Delenor  )
  Finch, DARRELL A. CONNOR, as                 )
  Executrix of the Estate of Charles Franklin  )
  Connor; ROBERT A. MULLINAX, as               )
  Executor of the Estate of Jack Junior Waugh; )
  ROBERT JOSEPH ELLIS; and SHARON              )
  WHITEHEAD, as Executrix of the Estate of )
  James T. Whitehead;                          )
                                               )
                     Defendants.               )
______________________________________ )


       NOW COMES Plaintiff Zurich American Insurance Company (“Zurich”), by and through

the undersigned counsel, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

and hereby gives notice of dismissal only as to its claims against Defendant Robert A. Mullinax,

as Executor of the Estate of Jack Junior Waugh (“Defendant”). Zurich alleges and says that

dismissal of Defendant without a court order is proper, where Defendant has not served an answer

or a motion for summary judgment.




      Case 1:18-cv-00932-CCE-LPA Document 47 Filed 05/24/19 Page 1 of 3
This the 24th day of May, 2019.

                      TEAGUE, CAMPBELL, DENNIS & GORHAM, L.L.P.


                      By:    /s/ William A. Bulfer
                             William A. Bulfer
                             N.C. Bar No. 31424
                             Brian M. Love
                             N.C. Bar No. 41397
                             22 South Pack Square, Suite 800
                             Asheville, NC 28801
                             Telephone: (828) 254-4515
                             Facsimile: (828) 254-4516
                             E-mail: wbulfer@teaguecampbell.com
                             E-mail: blove@teaguecampbell.com
                             Attorneys for Plaintiff Zurich American Insurance
                             Company




Case 1:18-cv-00932-CCE-LPA Document 47 Filed 05/24/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, I electronically filed the foregoing Document with
the Clerk of Court using the CM/ECF system, which will send notification of such filing to all
known counsel of record.


                             TEAGUE, CAMPBELL, DENNIS & GORHAM, L.L.P.


                             BY:    /s/ Brian M. Love
                                    William A. Bulfer
                                    N.C. Bar No. 31424
                                    Brian M. Love
                                    N.C. Bar No. 41397
                                    22 South Pack Square, Suite 800
                                    Asheville, NC 28801
                                    Telephone: (828) 254-4515
                                    Facsimile: (828) 254-4516
                                    E-mail: wbulfer@teaguecampbell.com
                                    E-mail: blove@teaguecampbell.com
                                    Attorneys for Plaintiff Zurich American Insurance
                                    Company




      Case 1:18-cv-00932-CCE-LPA Document 47 Filed 05/24/19 Page 3 of 3
